Lipscomb, C. J.
This action was brought, on a bill of exchange, drawn by the defendant, on one N. E. Chandler, in favor of the plaintiffs.
The bill, at its maturity, was protested for nonpayment, and notice to the drawer was lodged in the post office at Mobile, the place of payment, addressed to the maker, at Wigginsville.
There was no evidence, that the holder of the bill was apprised, that Wigginsville was near to any post office ; or that he had any information as to the makers place of residence, other than what was derived from the face of the bill itself.
The Bill is in the following words—
Wigginsville, 27th April, 1827.
Sir — At ninety days sight, pay Messrs. Robinson & Davenport or order, negotiable and payable at the Bank of Mobile, four hundred dollars value received, and charge to account your obedient
W. R. Hamilton.
To N. E. Chandler, Esq., Present.
The judge charged the jury, “ that a letter containing notice addressed and directed to a place where no post office was kept, was not proof of such diligence as the law required, and that if they believed *93there was no post office at Wigginsville, they must find for the defendant, unless they believed, he had actually received notice.”
The drawer of the bill had designated his place of residence, as Wigginsville. It was in his power to have given it a more particular description: his failing to do so, in all probability, misled the plaintiff's. They may well have inferred from the description given, that the place was of sufficient notoriety, to dispense with any other.
If the makers place of residence was not known, to the holder, and he could not ascertain it, by using reasonable diligence, it would relieve him from the necessity of giving notice.a We are, therefore, of the opinion, that the notice was sufficient, unless the knowledge had been brought home to the holder of the bill, that there was no post office at Wb'gginsville, or that the maker resided at or near a post office. If advised of such facts, it would have been incumbent on the plaintiffs to give such direction to the notice as would have ensured the greatest certainty of its reaching the maker. The judgment must therefore be reversed and the cause remanded.
Taylor, >J., not sitting.

 1 Johns. R. 294.